It is my honour to
congratulate you, Sir, on behalf of the Prime Minister,
the Government and the people of the Commonwealth
of the Bahamas, on your election to the presidency of
the General Assembly at its fifty-ninth session. I would
also like to take this opportunity to congratulate your
predecessor, Mr. Julian Hunte, of our sister Caribbean
State of Saint Lucia, for his outstanding leadership
during the fifty-eighth session. His legacy is one of
which we in the Caribbean can be proud, and we wish
him well in his future endeavours.
I would also like to pay tribute to the Secretary-
General for his stalwart defence of multilateralism and
the rule of law.
Hurricanes Charley, Frances, Ivan, and Jeanne
have ravaged the Caribbean islands and parts of the
United States. Lives were lost in Haiti, the Dominican
Republic, Grenada, Jamaica, Cuba, the United States
and the Bahamas. The damage to homes and
infrastructure and the interruption to normal life and
commerce compel us to stress the need for immediate
and dramatic measures to ensure reconstruction and
rehabilitation. What has been on offer to the region so
far is woefully inadequate.
Our country’s northern islands — Grand Bahama
and Abaco — received double hits. First, Hurricane
Frances struck on 13 September, leaving hundreds
without food, water, homes and power. Then came
Jeanne, two weeks later, over the same islands that
were hit by Frances, further exacerbating the problems.
The Bahamas has many islands and, fortunately for us,
tourism facilities remain open in the capital, Nassau,
and facilities on other islands in the chain will be
operational shortly. That, unfortunately, will not be the
case in Grenada.
Regional heads have called for an international
donor conference to meet the needs of all countries
adversely affected by the hurricanes. The Bahamas
supports such a conference. We hope that, as a result of
that conference, if not before, there will be a
6

moratorium on Grenada’s debt repayment. We also
recommend that a regional disaster relief fund be
established to support the reconstruction effort.
The word “hurricane” comes from a word first
used by the indigenous people of the Caribbean region,
the Arawaks. That pre-Columbian civilization must
have seen the phenomenon so often that it invented the
word for it. That means it has been around for some
time, and it is likely to be with us for some time to
come. It behooves us, therefore, to understand the
phenomenon that we are facing, including its
connection — if any — to climate change, which low-
lying States have been warning about for years. These
facts also demand that our own societies should better
plan for the eventualities that have been, and that we
know are going to continue to be, a part of our lives.
We cannot let lack of planning be a possible cause of
the undermining of our sovereignty in this way.
The world is soon wary and weary; the
phenomenon of donor fatigue sets in. And we lose our
dignity if we cannot be seen to help ourselves. But if,
as the scientific evidence suggests, the hurricanes that
we now experience are related to climate change, it is
clear that we cannot defend ourselves alone. A major
shift on the part of the most active polluting countries
is required. They must shift gears if the people in small
island developing States are going to survive. It is a
moral imperative for them to shift gears.
In this regard, the Bahamas welcomes the
preliminary moves by the Government of Britain, as
well as the Governments of Japan and of Russia,
towards putting climate change closer to the top of the
agenda. We urge them to continue to use their
influence on their friends to cause a major shift in
attitude. The implementation of the Barbados
Programme of Action for the Sustainable Development
of Small Island Developing States, adopted at the
Global Conference in Barbados in 1994, becomes even
more urgent. The follow-up meeting on this issue in
Mauritius in January 2005 now takes on even greater
significance.
In this context, I would also like to highlight the
region’s efforts to designate the Caribbean Sea as a
special area in the context of sustainable development.
We also reiterate our grave concern about the serious
threat posed to the security and economic development
of Caribbean countries by the trans-shipment of
nuclear waste through the Caribbean Sea. We continue
to call on States involved in trans-shipment to desist
from that practice.
The scenes of death and destruction as a result of
the hurricane that affected Haiti in recent days
reminded us of the political turmoil that that country
has endured during the past year. The Bahamas extends
its deepest condolences to the Haitian nation for the
tremendous and sad loss of life. The year, which began
with so much hope with the celebration of the deeds of
Toussaint L’Ouverture and the two hundredth
anniversary of independence on 1 January, fell quickly
into the abyss of despair on the fateful evenings of
28 and 29 February. No one will ever know what truly
happened on that night as an elected President left his
country with armed rebels nipping at his heels, but it
filled the entire Caribbean with sadness. It raised the
spectre of mistrust of friends. That feeling has still not
died, but we must soldier on if we are to help the
people of Haiti achieve democracy, economic uplift
and a just and fair society.
The Bahamas stands ready to do what it can to
assist the people of Haiti in these developments. Haiti
sits 90 miles from our southern shores, and each year
thousands of migrants looking for a better way of life
seek to enter the Bahamas illegally from Haiti. We
have practical reasons, therefore, to ensure that justice
and democracy prevail in Haiti. We echo the call of all
countries of the Caribbean Community (CARICOM)
for the return to democratic order in Haiti, and we
pledge to help.
We regret the failure of the Security Council to
act in a timely fashion when Haiti’s friends begged for
the authority to intervene or to authorize an
intervention. Perhaps that failure heralds the need for
the Council’s reform. The Bahamas supports such
reform efforts and awaits the report of the High-Level
Panel appointed by the Secretary-General. But the
United Nations must never stop trying to address the
issues that face Haiti, because there is a moral
imperative to eliminate hunger, poverty, disease and
discrimination. In this regard, we welcome the work of
President Lula da Silva of Brazil and President Chirac
of France, Pope John Paul and other world leaders in
seeking to ensure that the moral imperatives to which
we have referred are placed at the forefront of the
world’s agenda. We must never forget what Haiti has
done for our region and for the world.
7

While the fight against those who would subvert
our democratic values by attacks on civilian and
military targets remains high on our agenda, we must
not allow the drums of war to drown out the calls of
the world’s poor and disenfranchized. In 2000, we gave
ourselves a set of goals with respect to development
with a human face, and we must do all that we can to
achieve them. The Bahamas has committed itself to the
fight. We offer our heartfelt condolences to the
survivors of all who have lost their lives in such
senseless attacks, particularly in the United States,
Kenya, Spain, Tanzania and Indonesia. But we also
admonish all States that terrorism cannot be an excuse
to limit freedom and to dispense with the very liberties
that we are trying to defend and that form the
foundations of free and democratic societies.
All States ought to act with caution in putting in
place rules and regulations for travel, lest the denial of
those rights cannot be defended by logic or objectivity.
That is especially so where we note that developed
countries argue in favour of free trade and
globalization but deny the benefits of that trade to
legitimate travellers by administrative discrimination
and bureaucratic procedures and delay. The appeal
therefore is to bring some sense of balance, before we
lose the very thing we seek to save.
As part of this overall process of reflection, my
delegation welcomes the high-level reviews planned
for 2005 of our commitments with respect to social
development and the advancement of women. We must
ensure that we undertake an unflinching examination
of the progress made in achieving the priority goals of
the Copenhagen Programme of Action and the Beijing
Platform for Action to determine how far we have
come and what remains to be done. It is critical that the
outcomes of the respective appraisals will acknowledge
the gaps in implementation and allow States and the
international community as a whole to move forward
and achieve the timely and effective implementation of
the commitments undertaken at Copenhagen, Beijing
and beyond. We must also make certain that the results
of our deliberations feed constructively and
synergistically into the high-level event in September
2005, so as to ensure that no ground is left uncovered.
HIV/AIDS continues to threaten to undermine
decades and centuries of progress in health care and in
developing healthy populations that facilitate economic
growth throughout the world. The Bahamas is a leader
in the fight against HIV/AIDS in the Caribbean region.
We urge the continued and unrelenting fight against the
disease, to rescue the world’s developing nations from
the clutches of that scourge. It must take all of the
political will and financial power of the world’s nations
to ensure that the scourge is brought under control and
then eliminated.
In that context, the Bahamas welcomes the recent
grant to the Pan-Caribbean Partnership from the Global
Fund to Fight AIDS, Tuberculosis and Malaria. That
grant will provide a much-needed infusion of resources
for prevention, care and treatment programmes. The
Bahamas also welcomes the convening of the June
2005 high-level meeting to review the progress
achieved in realizing the commitments set out in the
Declaration of Commitment on HIV/AIDS. The
Bahamas acknowledges the pledge made by the United
States to set aside $15 billion to fight HIV/AIDS
throughout the world, including in Haiti and Guyana in
the Caribbean region.
It is an inescapable fact that there can be no
meaningful social or economic development without
security. For many of us in the Caribbean in particular,
that security is being undermined by the activities of
those trafficking in illicit drugs, illegal weapons and
undocumented aliens. By virtue of its geographical
location, the Bahamas is an unwitting transit point for
such illegal activities. In the case of illicit drugs, the
Bahamas is neither a producer nor the final destination
for them. However, as a trans-shipment point, the
Bahamas, as do other transit countries, experiences the
illegal activities associated with that trade. Those
activities tend to undermine the economic and social
fabric of our nations.
We therefore welcomed the convening in June
2004 of the first session of the Open-ended Working
Group to Negotiate an International Instrument to
Enable States to Identify and Trace in a Timely Manner
Illicit Small Arms and Light Weapons, some of the
tools undermining our safety and security and our
economic and social fabric. That meeting was a small,
but important, first step in reaching agreement on an
instrument on tracing, to enable States affected by that
illicit trade to more effectively identify lines of supply,
put measures in place to interdict existing lines and
prevent new ones, and to cooperate with other States at
the bilateral, regional and international levels. At the
same time, we continue to call on developed countries
to take the same extraordinary measures they use in
seeking to stop drug trafficking into their countries to
8

stop illegal small arms from reaching our shores from
their countries.
The Bahamas joins with other countries of the
Caribbean Community in voicing our concern about
the persistent attempts on the part of some of the
developed world’s un-elected multilateral bodies to
exclude developing countries from decision-making
and norm-setting processes, thereby undermining our
economies. Chief among those is the Organization for
Economic Cooperation and Development. The
decisions of those bodies are not friendly acts. We
repeat the call we made last year about the need for a
global forum to deal with those unfair practices.
We welcome the work that has been done in the
Economic and Social Council to redress the imbalance
in favour of a level playing field. The arrangements for
dealing with international tax matters in particular are
a source of concern. We pledge to continue to work
with the United Nations towards establishing a world
body that will deal with those matters in a fair and
balanced way.
Yesterday I was in our capital city, Nassau, in the
Bahamas, where we marked 275 years of continuous
representative, parliamentary democracy. This, then, is
a propitious time to reaffirm the commitment of the
Bahamas to the principles enshrined in the Charter of
this great Organization, which will stand as a guiding
beacon as we continue to chart a rocky, yet crucial,
course towards peace, security and sustainable
development for all the world’s inhabitants. While
progress may seem meagre, we must not be swayed
from our course and we must remain confident that the
benefits of our activities and efforts will redound to
future generations. I say again that, now more than
ever, the world needs the United Nations.